DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 6, 10 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable over Katzourakis (US 11,046,330)  
As to claim 1 Katzourakis discloses an apparatus for controlling an autonomous vehicle brake, comprising: 
a first brake controller configured to control a brake module of an autonomous vehicle by receiving a deceleration command from an autonomous controller for controlling autonomous driving of the autonomous vehicle(Abstract “vehicle actuator system includes an actuator, a first actuator controller that is operable to control operation of the actuator and is operable to determine a first value for a parameter that relates to operation of the actuator”, Column 4 lines 59-65 “o cause operation of the vehicle 100 according to these desired states, supervisor 220 transmits commands to the various actuators. The command may be, for example, in the form of a request for a specific action. As an example, a request for braking may specify a desired braking force, a desired deceleration rate, or a desired fluid pressure to be supplied to the pistons of the brakes.”); and 
a second brake controller configured to control the brake module of the autonomous vehicle by receiving a deceleration command from the autonomous controller(Column 4 lines 59-65 “o cause operation of the vehicle 100 according to these desired states, supervisor 220 transmits commands to the various actuators. The command may be, for example, in the form of a request for a specific action. As an example, a request for braking may specify a desired braking force, a desired deceleration rate, or a desired fluid pressure to be supplied to the pistons of the brakes.”), 
wherein the first and second brake controllers are configured to exchange monitoring information with each other in a predetermined communication manner to monitor an operation state, so that control of the brake module is transferred according to the result of monitoring (Column 11 lines 11-21 “The supervisor 620, the primary brake control module 622 and the secondary brake control module 624 are operable to determine values for one or more parameters that relate to operation of the braking actuators, as described with respect to the supervisor 220, the primary actuator controller 222, and the secondary actuator controller 224. The primary brake control module 622 and the secondary brake control module 624 may be switched between activated and deactivated states, for example, as described with respect to the actuator control process 440.”).
As to claim 2 Katzourakis discloses an apparatus wherein the first and second brake controllers are connected in common to the autonomous controller through respective communication networks to receive the respective deceleration commands from the autonomous controller(Column 4 lines 34-65).
As to claim 3 Katzourakis discloses an apparatus according wherein the first and second brake controllers are connected to each other through a communication network (Column 5 lines 24-34, Figure 6).
As to claim 6 Katzourakis discloses an apparatus further comprising a sensor unit configured to detect a driving state of the autonomous vehicle to transmit the detected driving state to each of the first and second brake controllers independently(Column 1 lines 50-Column 2 lines 1-2).
As to claim 10 Katzourakis discloses an apparatus wherein when a predetermined second control transfer condition is satisfied, the second brake controller transfers the control to the first brake controller(Column 5 lines 15-23). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5, 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Katzourakis (US 11,046,330) in view of VandenBerg III(US 2019/0168724)
As to claim 4 VandenBerg teaches an apparatus wherein the first and second brake controllers switch the control depending on whether a communication error occurs therebetween (Paragraph 44).  It would have been obvious to one of ordinary skill to modify Katzourakis to include the teachings of determining a communication error for the purpose of providing a redundant system in case of communication failure of one of the controllers.
As to claim 5 VandenBerg teaches an apparatus wherein the communication error occurs between the first and second brake controllers, the second brake controller acquires the control(Paragraph 44).
As to claim 7 Vandberg teaches an apparatus wherein the sensor unit comprises:
a first wheel speed sensor for detecting a wheel speed of the autonomous vehicle to transmit the detected wheel speed to the first brake controller(Figure 2); and 
a second wheel speed sensor for detecting a wheel speed of the autonomous vehicle to transmit the detected wheel speed to the second brake controller(Paragraph 104, Figure 2).
As to claim 8 Vandberg teaches an apparatus wherein the sensor unit comprises:
a first inertial measurement unit (IMU) for detecting inertia for at least one of acceleration, rotation, and inclination of the autonomous vehicle to transmit the detected inertial to the first and second brake controllers(Paragraph 178); and 
a second IMU for detecting inertia for at least one of acceleration, rotation, and inclination of the autonomous vehicle to transmit the detected inertial to the second brake controller(Paragraph 84).
As to claim 9 Vandberg teaches an apparatus wherein the  transfer condition is satisfied, the first brake controller transfers the control to the second brake controller (Paragraph 90).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Katzourakis (US 11,046,330) in view of Tschiene (US 2018/0290642)
As to claim 11 Tschiene an apparatus, wherein when both predetermined first and second control transfer conditions are satisfied, the first brake controller operates in a degradation mode(Paragraph 37-38).  IT would have been obvious to one of ordinary skill to modify Katzourakis to include the teachings of operating in a degradation mode for the purpose of operating the vehicle safely.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMRAN K MUSTAFA whose telephone number is (571)270-1471. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

IMRAN K. MUSTAFA
Primary Examiner
Art Unit 3668



/IMRAN K MUSTAFA/Primary Examiner, Art Unit 3668                                                                                                                                                                                                        
6/7/2022